Citation Nr: 0905795	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right patella, and Osgood-Schlatter's 
disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that from April 27, 2004 until July 1, 2004, 
the Veteran was in receipt of a temporary total disability 
evaluation due to treatment for his right knee disability 
requiring convalescence.  See 38 C.F.R. § 4.30.  As such, 
this time period will not be taken into account when 
evaluating the increased rating claim for the Veteran's 
chondromalacia of the right patella, and Osgood-Schlatter's 
disease of the right knee.


FINDINGS OF FACT

1.  The Veteran's chondromalacia, right patella, and Osgood-
Schlatter's disease of the right knee is manifested by 
functional impairment equating to 65 degrees short of full 
range of flexion with pain, and normal extension (0 degrees); 
there is no evidence of subluxation or lateral instability.

2.  The Veteran's Osgood-Schlatter's disease of the left knee 
is manifested by functional impairment equating to 45 degrees 
short of full range of flexion with pain, and normal 
extension (0 degrees); there is no evidence of subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right patella, and Osgood-Schlatter's disease 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, and June 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.) 

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its review of the issues and 
the text of the relevant portions of the VA regulations.  The 
Veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, further action may not be necessary 
(1) when any defect was cured by actual knowledge on the part 
of the claimant, (2) when a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) when a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his chondromalacia, right patella, 
and Osgood-Schlatter's disease of the right knee, and Osgood-
Schlatter's disease of the left knee had on his daily life 
and occupational activities at his July 2007 and October 2008 
VA examinations performed in association with this claim.  In 
response to questioning regarding the impact of his 
disabilities on his daily life, the Veteran reported that his 
disabilities affected his work because he could not do 
standing, walking or climbing activities, and noted that he 
had difficulty with routine daily activities such as getting 
into his car, and noted that his right and left knee 
disabilities made prolonged standing and walking difficult.  
The Board finds that the responses to the questioning at both 
the July 2007 and October 2008 VA examinations show that the 
Veteran had actual knowledge that medical and lay evidence 
was required to show an increase in severity, including the 
impact on his daily life, and employment.

Further, a letter to the Veteran dated in June 2007, provided 
notice that a disability rating would be determined by 
application of the rating schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a Veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  In addition, 
this letter provided notice to the Veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the Veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of the 
Veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II. Background

The Veteran contends that his left and right knees have 
steadily declined in movement and flexibility, noting that 
his left knee had no cartilage left in it, and that he was 
recently advised that nothing more could be done for his 
right knee except a knee replacement.

Records from the Robinson Memorial Hospital dated from March 
2002 through May 2004, contain an April 2004 entry noting 
degenerative changes of the right knee, and an April 2004 
Operative report diagnosed the Veteran with chondromalacia of 
the right knee.  Further, a May 2004 entry noted that the 
Veteran had right knee arthroscopy done and currently had 
right knee motion from near zero to 90 degrees, with moderate 
effusion, and no calf tenderness or swelling.  An October 
2003 x-ray of the right knee noted that the distal femur and 
patella appeared intact, and stated that the proximal tibia 
and fibula showed no evidence of fractures, but noted that 
joint effusion was present.  A March 2002 MRI of the left 
knee showed tear of the medial and lateral meniscus, but 
noted that the patella tendon and cartilage appeared grossly 
normal. 

Records from W.P., M.D. of the Crystal Clinic dated in August 
and November of 1991, December 2001, and February 2006, 
contain a December 2001 entry noting right knee 
chondromalacia with possible degenerative meniscus tear, and 
noted that the Veteran had no effusion in her right knee, 
full range of motion, and no ligamentous instability.  The 
most recent February 2006 entry gave an impression of 
degenerative joint disease of the right knee, and stated that 
the Veteran's right knee had negative Lachman's, no varus or 
valgus instability, and noted diffuse joint line tenderness. 

The Veteran was afforded a VA examination in September 2004.  
At this examination, the Veteran was diagnosed with residual 
postoperative injury of the right knee with chondromalacia 
and arthritis (after arthroscopic surgery five months before 
the examination), and residual injury of the left knee with 
chondromalacia.  The examiner noted that the Veteran 
experienced generalized pain and tenderness in the right 
knee, and flexion was 0 to 110 degrees on repetition with no 
change.  The examiner noted no joint line pain or effusion 
and stated that the knee appeared to be stable.  With respect 
to the left knee, the examiner noted retropatellar pain with 
flexion from 0 to 120, repeated several times with no change.  
The examiner noted no ankylosis or guarding and stated that 
repetitive use caused an increase in aching pain, soreness, 
tenderness and fatigability, but with no range of motion 
change.  

The medical evidence also includes treatment records dated 
from April 2004 to July 2004; and from December 2004 to June 
2005 from the Cleveland VA Medical Center (VAMC), noting 
ongoing bilateral knee pain and arthritis of the knees.

At a July 2007 VA examination, the Veteran reported that 
prolonged standing and walking bothered him, noting that he 
had been disabled from his normal job for the past year and a 
half because he could not do the standing, walking or 
climbing activities.  The examiner noted that the Veteran had 
pain, weakness, stiffness, swelling, giving way, and 
fatigability, and noted that he had now had surgery on both 
the right and left knee for cartilage damage, and that he had 
arthritis in both knees documented by x-rays.

On examination, the examiner diagnosed the Veteran with a 
postoperative injury of the right and left knee with 
arthritis, noting that the left knee motion was from 0 to 95 
degrees of flexion, and the right knee motion was from 0 to 
75 degrees of flexion.  The examiner noted that there was 
pain and crepitation throughout the range of motion of both 
knees, and noted that repetitive use did cause increasing 
aching, pain, soreness, tenderness and fatigability, but no 
change was noted in the office examination, and the examiner 
noted that any other range of motion would be purely 
speculative.  The examiner stated that both knees were stable 
to medial and lateral, anterior and posterior testing.

In October 2008, the Veteran was afforded another VA 
examination.  At this examination the Veteran reported that 
he had persistent knee problems which had grown gradually 
worse over the last several years.  He noted that he had 
arthroscopic surgery on both knees, and now experienced 
increasing aching, pain, stiffness, swelling, giving way, 
fatigability and locking.  The Veteran noted that he had been 
disabled since 2006 because of his knees, and stated that 
normal daily activity was hard, such as getting into the car, 
and prolonged standing, climbing, squatting, and crawling.  
On examination, the examiner noted that range of motion 
testing in the left knee revealed 0 to 95 degrees of flexion, 
and the right knee revealed 0 to 100 degrees of flexion.  The 
examiner noted pain throughout the range of motion of both 
knees, and stated that repetitive use increased the pain, but 
no range of motion change was noted in the office 
examination.  The final diagnoses was postoperative 
chondromalacia and Osgood-Schlatter's disease of the right 
knee with arthritis; and postoperative Osgood-Schlatter's 
disease of the left knee with arthritis.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in July 2007 and October 2008, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
right and left knees.

In this case, the Board has considered all the relevant 
diagnostic codes that might allow for a higher or separate 
rating for the Veteran's right and left knee disabilities, 
but finds that no increase is warranted.

A higher or separate rating is not warranted under either 
Diagnostic Code 5260, limitation of flexion, or under 
Diagnostic Code 5261, limitation of extension, because 
examination has revealed near normal range of motion for the 
Veteran's right and left knees.  Specifically, in order to 
warrant a higher (20 percent) rating for limitation of 
flexion, there would have to be a showing that flexion was 
limited to 30 degrees.  Here, as noted above, the most recent 
2008 examination showed that flexion of the right knee was 
from 0 to 100 degrees, and flexion of the left knee was from 
0 to 95 degrees, which is closer to a full range of motion 
for VA evaluation purposes than what is required for the 20 
percent rating.  See 38 C.F.R. § 4.71a,  Plate II (Full range 
of motion is from 0 to 140 degrees).  Utilizing Diagnostic 
Code 5261, a separate rating for extension requires extension 
limited to 10 degrees.  (Extension limited to 5 degrees is 
noncompensably disabling.)  In this case, both the July 2007 
and October 2008 VA examinations found that extension was to 
zero degrees for both the right and left knee, which is 
normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  
Even with consideration of pain experienced by the Veteran, 
examiners have not identified disability tantamount to 
greater loss of motion than already reported.

Additionally, diagnostic code 5256 is not for application 
here because there is no evidence of ankylosis of either 
knee.  See September 2004 VA examination where the examiner 
noted no ankylosis of the left knee, and made no mention of 
ankylosis of the right knee.  Under Diagnostic Code 5258, a 
20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Here, regarding the right knee, although the July 
2007 examination showed evidence of cartilage damage, none of 
the medical records document frequent episodes of locking, 
pain, and effusion.  Although a May 2004 entry from the 
Robinson Memorial Hospital found moderate right knee 
effusion, and a September 2004 VA examination noted no right 
knee effusion, the salient point to be made is that no 
evidence of record shows all symptoms required for the 
rating.  Regarding the left knee, again, although a March 
2002 MRI showed evidence of a torn meniscus, the examiner 
also noted that the patella tendon and cartilage appeared 
intact, and no other medical evidence indicates that the 
Veteran experienced dislocated cartilage in the left knee 
with frequent episodes of locking, pain, and effusion.  See 
September 2004, July 2007, and October 2008 VA examinations.  
Although in an October 2008 VA examination the Veteran 
reported experiencing "locking" in both his knees, locking 
has not been identified by any examiner on objective 
examination.  Therefore, the Board finds that a higher 20 
percent rating under Diagnostic Code 5258 is not available 
for either the right or left knee.

Under Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate disability; a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  Here, 
there is no medical evidence of subluxation or lateral 
instability in either knee.  Specifically, regarding the 
right knee, the September 2004 examiner stated that his knee 
was stable, and a February 2006 entry from the Crystal Clinic 
by Dr. P., stated that the Veteran's right knee had no varus 
or valgus instability.  Further, in terms of the left knee, 
the July 2007 examiner stated that both knees were stable to 
medial, lateral, anterior, and posterior testing.  Even 
though the Veteran has reported using wraps, examiners have 
repeatedly found no ligamentous laxity.  Consequently, a 
separate rating under this Code is not warranted for either 
the right or left knee.

Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage, is also inapt because the medical evidence does 
not mention removal of semilunar cartilage.  In addition, a 
higher evaluation is not available using Diagnostic Code 
5262, impairment of the tibia and fibula, because there is no 
showing of nonunion or malunion of the tibia and fibula.

In sum, higher or separate ratings of the Veteran's right or 
left knee disabilities is not available under any of the 
diagnostic codes utilized for evaluation of the knee.  Even 
with problems complained of by the Veteran, there is no 
suggestion that either his right or left knee impairment is 
tantamount to greater limitations than shown on examination.  
Consequently, a higher rating for either the right or left 
knee is not warranted.  As noted above, although separate 
ratings can be assigned for limitation of flexion or 
extension, and for subluxation or lateral instability, the 
evidence of record shows normal extension, and there is no 
objective evidence of recurrent subluxation or lateral 
instability.  Therefore, separate ratings based on these 
Diagnostic codes are not warranted.

The Board has considered staged ratings for the Veteran's 
left and right knee disabilities in accordance with Hart v. 
Mansfield, but finds that the record does not contain 
distinct time periods where either knee disability exhibits 
symptoms that would warrant different ratings.

Lastly, although the Veteran has described his left and right 
knee disabilities as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that the Veteran's left or right knee 
disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his knee disabilities have an 
adverse effect on employment, and while he asserts that his 
knee problems are such that he can not work, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  The problems experienced by the 
Veteran are the very problems contemplated by the schedular 
rating criteria.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella, and Osgood-Schlatter's 
disease of the right knee is denied.

Entitlement to a rating in excess of 10 percent for Osgood-
Schlatter's disease of the left knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


